            Case 1:21-cv-01088-ELH Document 8 Filed 06/30/21 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION



MARYLAND OFFICE OF THE PUBLIC                  *
DEFENDER, et al.
                                               *
                       Plaintiffs
                                               *
       v.
                                               *       Civil Action No.: 1:21-cv-01088-ELH

TALBOT COUNTY, MARYLAND                        *

                       Defendant               *

*      *       *       *       *       *       *       *       *       *       *       *       *     *

                           MOTION TO DISMISS THE COMPLAINT

       TALBOT COUNTY, MARYLAND, Defendant, by KARPINSKI, CORNBROOKS &

KARP, P.A., KEVIN KARPINSKI and MICHAEL RYND, its attorneys, pursuant to Fed. R. Civ.

P. 12(b)(1) and 12(b)(6), respectfully requests this Honorable Court dismiss the Complaint in this

matter in its entirety with prejudice as Plaintiffs have failed to set forth a justiciable controversy

or, in the alternative, lack standing to bring the claims or, in the second alternative, have failed to

state any claim upon which relief may be granted. Grounds for the requested relief are set forth in

the accompanying Memorandum of Law.



                                               Respectfully submitted,

                                               KARPINSKI, CORNBROOKS & KARP, P.A.


                                               BY:           /s/ Kevin Karpinski
                                                       KEVIN KARPINSKI
                                                       CPF #9312150114

                                             Page 1 of 2
           Case 1:21-cv-01088-ELH Document 8 Filed 06/30/21 Page 2 of 2



                                          BY:            /s/ Michael Rynd
                                                  MICHAEL RYND, #28765
                                                  CPF #0612130284
                                                  120 East Baltimore Street
                                                  Suite 1850
                                                  Baltimore, Maryland 21202-1617
                                                  410-727-5000
                                                  kevin@bkcklaw.com
                                                  Counsel for Defendant Talbot County,
                                                  Maryland

                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of June 2021, a copy of the foregoing was

electronically filed with notice to:

Deborah A. Jeon, Esquire
American Civil Liberties Union
Foundation of Maryland
3600 Clipper Mill Road
Suite 350
Baltimore, Maryland 21211

Daniel W. Wolff, Esquire
David Ervin, Esquire
Kelly H. Hibbert, Esquire
Eric Ashby, Esquire
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington, D.C. 20004

Suzanne Trivette, Esquire
Crowell & Moring LLP
590 Madison Avenue
20th Floor
New York, New York 10022-2544

Tiffanie McDowell, Esquire
Crowell & Moring LLP
3 Park Plaza, 20th Floor
Irvine, California 92614
Attorneys for Plaintiffs

                                                        /s/ Kevin Karpinski
                                                  Counsel for Talbot County, Maryland

                                         Page 2 of 2
